internal_revenue_service number release date index number -------------------------------------------- ---------------------------------------------------- ------------------------------------ ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ----------------- telephone number -------------------- refer reply to cc psi b04 plr-146144-11 date date decedent trust date date qtip family_trust --------------------------------------------------- -------------------- ----------------------------------------------------------------------------------- ----------------------- --------------------- ------------------------------ dear ---------------------- this letter responds to your submission dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to treat a_trust as two separate trusts for purposes of sec_26_2652-2 of the generation-skipping_transfer_tax regulations on date decedent formed trust on decedent’s death survived by his spouse trust is divided into two trusts a marital trust and a family_trust during the spouse’s lifetime the spouse is the sole income_beneficiary of both trusts decedent died on date survived by his spouse on a timely filed form_706 united_states estate and generation-skipping_transfer_tax return decedent’s co-executors elected to treat a portion of the assets passing to the family_trust as qualified_terminable_interest_property qtip so that that portion qualified for the marital_deduction under sec_2056 of the internal_revenue_code qtip family_trust in addition the co- executors made a special election under sec_2652 to treat the assets of qtip family_trust for generation-skipping_transfer gst tax purposes as if the election under sec_2056 had not been made a reverse_qtip_election the co-executors allocated decedent's remaining gst_exemption to qtip family_trust subsequent to the filing of decedent's form_706 sec_26_2652-2 was issued this regulation provides a transitional rule that allows certain trusts subject_to a reverse_qtip_election to which gst_exemption had been allocated to be treated as two separate trusts so that only a portion of the trust would be treated as subject_to the reverse_qtip_election and that portion would be treated as having a zero inclusion plr-146144-11 ratio the deadline for making the election set forth in the transitional rule was date the co-trustees of qtip family_trust are requesting an extension of time to elect to treat qtip family_trust as two separate trusts pursuant to sec_26_2652-2 so that one trust has an inclusion_ratio of zero due to the previous allocation of decedent's remaining gst_exemption to qtip family_trust and the other has an inclusion_ratio of one for gst tax purposes the reverse_qtip_election would be treated as applying only to the trust with the zero inclusion_ratio sec_2601 imposes a tax on every generation-skipping_transfer a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2652 states that with respect to any trust for which a deduction is allowed under sec_2056 regarding qualified_terminable_interest_property the estate of the decedent may elect to treat all of the property in such trust for purposes of the gst tax provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to that qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that if a reverse_qtip_election is made with respect to a_trust prior to date and the gst_exemption has been allocated to that trust the transferor or the transferor's executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor's plr-146144-11 gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio an election under this section is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 the statement is to be filed before date sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted in which to make the election under sec_26_2652-2 to treat qtip family_trust as two separate trusts one of which has a zero inclusion_ratio by reason of decedent's gst_exemption previously allocated to qtip family_trust the election should be made by completing the statement required in sec_26_2652-2 and submitting the election a copy of the return on which the reverse_qtip_election was made under sec_2652 and a copy of this letter to the cincinnati service_center at the following address internal_revenue_service cincinnati service_center stop cincinnati oh except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-146144-11 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries ______________________ james f hogan chief branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copy of this letter cc
